Detailed Action
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Diekhoff on 1 August 2022
IN THE CLAIMS, Cancel claim 20 & Amend claims 1 and 19 as follows: 

(Currently Amended) An agricultural horizontal mixer for mixing bulk agricultural material, the horizontal mixer comprising: a mixing container adapted to accommodate bulk agricultural material loads greater than 2,000 pounds to be mixed, the mixing container comprising: side walls connected at their bottom edges by a trough; a front wall spanning a front side of the container; a rear wall spanning a rear side of the container; and an exit door through which mixed material can exit; one or more bottom augers situated longitudinally in the trough, wherein at least one of the one or more bottom augers is a ribbon auger; one or more top augers situated longitudinally in the mixing container substantially above the one or more bottom ribbon augers, wherein the trough has a shape to accommodate the one or more bottom ribbon augers, wherein the one or more bottom ribbon augers has a dual pitch that draws material inward from the front wall and the rear wall toward a middle area of the container, wherein the top and bottom augers are adapted to be operated at a speed above 12 rpm, wherein at least a portion of a front face of at least one of the ribbon augers includes a lining, and wherein the lining has a varied thickness and comprises an increased thickness in a higher wear region.

19. (Currently Amended) The horizontal mixer of claim 1, wherein the lining is stainless steel or a polymer.

Allowable Subject Matter
Claims 1, 3 – 19, and 21 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance:

Cairns to WO 1996/015889(A1) teaches a ribbon-blade mixer sitting in a matching shaped trough; the apparatus is attached to the back of a mobile vehicle. This apparatus is used for mixing and dispensing mixtures of ingredients for a wide variety of particulate materials. Regarding currently amended Claim 1 (see above), Cairns teaches flights of the ribbon blade mixer (page 8 lines 17 – 19) may be lined or tipped with various polymers. However Cairns is silent on this lining being varied in thickness and thicker in higher wear regions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        

/ANSHU BHATIA/Primary Examiner, Art Unit 1774